DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on petitioner's application for writ of habeas corpus.
 {¶ 2} Petitioner requests that this court dismiss the order of probation entered October 16, 2000 as part of his sentence in case no. 00-CR-2717.  At his sentencing hearing on September 27, 2000, petitioner was ordered to serve a two-year sentence on his conviction for failure to comply with the order or signal of a police officer to be followed by five years of community control. He now asserts that the trial court "lost subject matter jurisdiction to keep [him] on probation * * *."
 {¶ 3} Ordinarily, habeas corpus is not available where the petitioner has been convicted of a criminal offense and sentenced to imprisonment by a court of competent jurisdiction; if errors or irregularities have occurred in the proceedings or sentence, a direct appeal therefrom is the proper remedy.  In re Copley (1972),29 Ohio St.2d 35.
 {¶ 4} Accordingly, this court finds that petitioner possesses an adequate remedy by way of direct appeal.  Upon consideration whereof, petitioner's application for writ of habeas corpus is denied.  This cause is dismissed at petitioner's costs.
WRIT DENIED.
Peter M. Handwork, J., Melvin L. Resnick, J., and Richard W. Knepper,J., CONCUR.